 Case 16-00783      Doc 254     Filed 03/27/19 Entered 03/28/19 10:04:51              Desc Main
                                 Document       Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                      )               BK No.:      16-00783
Thomas and Donna Beeson                     )
                                            )               Chapter: 11
                                            )
                                                            Honorable Janet S. Baer
                                            )
                                            )
               Debtor(s)                    )

          Order Granting Motion Of Joseph Baldi to Withdraw as Attorney for Debtors

       This cause Comes before the Court on the Motion of Joseph Baldi to Withdraw as Attorney for
Thomas and Donna Beeson, ("Debtors"), due notice having been given and the Court being fully
advised in the premises;

       It Is Hereby Ordered that Joseph A. Baldi and Baldi Berg, Ltd are granted leave to withdraw as
counsel to the Debtors.




                                                         Enter:


                                                                  Honorable Janet S. Baer
Dated: March 27, 2019                                             United States Bankruptcy Judge

 Prepared by:
 Joseph A Baldi
 Baldi Berg, Ltd.
 PO Box 2399
 Glen Ellyn, IL 60137-2399
 (312) 726-8150
